o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-104181-17 uil the honorable dianne feinstein united_states senate washington dc the honorable jackie speier member u s house of representatives washington dc dear senator feinstein and representative speier i am responding to your inquiry dated date to the social_security administration ssa you asked about decision to stop withholding certain employment_taxes and no longer contribute the employer portions of these taxes the ssa forwarded your inquiry to me to respond you asked several questions relating to the federal_insurance_contributions_act fica specifically-what is the tax_liability of a non-american employer that has u s citizen employees working as crew members on an aircraft that is not an american_aircraft we appreciate your concerns about an employer’s employment_tax obligations and the importance of the social_security system and unemployment and disability programs we cannot comment on specific taxpayer situations but we can provide general information about fica_taxes that relate to the social_security system under sec_3121 of the internal_revenue_code code if a u s citizen employee provides services for a non-american employer on or in connection with a non-american aircraft while outside the united_states the employee’s services on or in connection with the aircraft including those services performed within the united_states are not considered employment for fica purposes and the remuneration paid for those services is not subject_to fica tax -------------------------------- conex-104181-17 however if an individual provides services exclusively within the united_states the exception under sec_3121 of the code does not apply therefore if an individual performs services exclusively within the united_states even in connection with a non-american aircraft for a non-american employer those services are not excepted from the fica definition of employment under sec_3121 payment for those services is subject_to fica_taxes unless another exception applies for a complete list of exceptions to the term employment for fica tax purposes see sec_3121 to b of the code generally fica_taxes are imposed upon wages which is defined in sec_3121 of the code as all remuneration for employment as relevant here sec_3121 defines the term employment for purposes of fica as any service performed a by an employee for the person employing him irrespective of the citizenship or residence of either i within the united_states or ii on or in connection with an american_vessel or american_aircraft under a contract_of_service which is entered into within the united_states or during the performance of which and while the employee is employed on the vessel_or_aircraft it touches at a port in the united_states if the employee is employed on and in connection with such vessel_or_aircraft when outside the united_states or b outside the united_states by a citizen or resident_of_the_united_states as an employee for an american_employer sec_3121 of the code provides an exception to the fica definition of employment under sec_3121 employment does not include service performed by an individual on or in connection with a vessel not an american_vessel or on or in connection with an aircraft not an american_aircraft if a the individual is employed on and in connection with such vessel_or_aircraft when outside the united_states and b i such individual is not a citizen_of_the_united_states or ii the employer is not an american_employer sec_3121 of the code defines an american_aircraft as an aircraft registered under the laws of the united_states sec_3121 of the code defines american_employer as an employer which is the united_states or any instrumentality thereof an individual who is a resident_of_the_united_states a partnership if two-thirds or more of the partners are conex-104181-17 residents of the united_states a_trust if all the trustees are residents of the united_states or a corporation organized under the laws of the united_states or of any state in addition to requesting clarification on the application of sec_3121 of the code you asked about an employer’s obligation to notify prospective employees that they will not earn social_security credit and whether a non-american employer must establish a substitute for social_security you also asked if foreign companies other than airlines are subject_to sec_3121 no provision of federal tax law requires an employer to notify prospective employees that they will not be earning social_security credit if the employees’ services are covered by the exception in sec_3121 of the code nor does federal tax law require a non-american company to establish a substitute for the u s social_security retirement_system the fica tax exception of sec_3121 applies only to services provided in connection with a non-american aircraft or a non-american vessel as a result individuals who provide services outside the united_states for non-american companies on non-american ships helicopters airplanes etc would all fall within the exception services unrelated to service on vessels and aircraft however would not fall within the exception of sec_3121 however as noted above the underlying definition of employment relies on the status of the employer for services performed outside the united_states i hope this information is helpful if you have further questions please contact me at ------------------------ sincerely victoria a judson associate chief_counsel tax exempt and government entities --------------------------------- ------------------- or at
